Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 06/22/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 18-31 are currently pending. 
Status of Unity of Invention
Lack of Unity was established in the restriction requirement of the parent application #15797596 (09/25/2021). Unelected Invention I (Claims 1-17) is directed to a method of determining in real time whether to store in a computer memory a first set of samples from a plurality of signals from a multi-element transducer array that is coupled to a body of material under test within a real time processing environment.  Invention I method claims were submitted (02/06/2020) as a divisional application.  In response to the non-final (03/26/2021), Applicant canceled Invention I’s method claims voiding the protections provided by the divisional Application.   Applicant’s new Claims 18-31 (06/24/2021) are the parent Application’s allowed system claims of Invention II written as method claims.   Examiner contacted Applicant (see attached interview summary PTO413B) regarding the need for a Terminal Disclaimer as the unelected Invention I’s divisional qualifying claims are canceled.  Terminal disclaimer was received and approved on 09/29/2021.

Response to Arguments
With regard to the 101 Rejection:
Applicant has canceled rejected Claims 1-17.  The 101 rejection of the claims is moot. The new Claims 18-31 have been reviewed and are directed to meeting statutory material of a process 

With regard the 112 Claim rejection:
Applicant has canceled the rejected claims which renders the rejection moot.

With regard to the 103 Rejection:
Applicant has canceled the rejected claims which renders the rejection moot.  Applicant has submitted a new set of claims under consideration.  Applicant’s arguments and amendments with regard to Claims 18-31 have been considered and are moot in light of the status of the claims below.  

Allowable Subject Matter
Claims 18-31 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:
Regarding Claim 18. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a method of processing the signals of a multi-element transducer array for attaching to a body of material under test , where the transducer array is configured to transmit a plurality of broadband signals representing propagating transient elastic broadband vibrations in the body of material under test and containing frequencies in a frequency band of interest of 
1.  the multi-element transducer array is configured with a maximum distance between furthest elements of the multi-element transducer array that is sufficiently small to still capture a transit of a wave of the slowest-moving wave component of the transient elastic broadband vibrations within a transit time-window and where the transit time-window is less than a positive processing overlap time that includes times of the broadband signals that are able to be processed in real time by the system both with a first time-window and with a second time-window that immediately follows the first time-window in the broadband signals.
2. a combination circuit and a threshold determining circuit for processing a time overlap of consecutive transit time-windows to create the combined broadband signal and compare the combined broadband signal to a threshold and if the comparison is above a threshold at a time when none of the plurality of the time shifted broadband signals have a value over the threshold then the combined broadband signal is stored in a non-transitory memory by the threshold-determining circuit.
The closest prior art, found in the search of the present claim set is Yu (US 20090048789), which discloses a method  using a multi-element transducer array (Figs. 2a-c) for attaching to a body of material under test [0015 structural monitoring for cracks that is configured to transmit a plurality of broadband signals representing propagating transient elastic broadband vibrations in the body of material under test [0015] and containing frequencies in a frequency band of interest of the transient elastic broadband vibrations [0016] where overlapping time windows [0123] are time shifted and summed into a combined broadband signal [0123].   Yu does not disclose:
1.  the multi-element transducer array is configured with a maximum distance between furthest elements of the multi-element transducer array that is sufficiently small to still capture a transit of a wave of the slowest-moving wave component of the transient elastic 
2.  a combination circuit and a threshold determining circuit for processing a time overlap of consecutive transit time-windows to create the combined broadband signal and compare the combined broadband signal to a threshold and if the comparison is above a threshold at a time when none of the plurality of the time shifted broadband signals have a value over the threshold then the combined broadband signal is stored in a non-transitory memory by the threshold-determining circuit.
Regarding Dependent Claims 19-31.  The dependent claims further define the invention over the nearest reference by claiming additional processing by the time coherency circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856